      6:19-cv-00882-TMC               Date Filed 03/22/19   Entry Number 14        Page 1 of 3


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

Pak’s Trading Europe BV,                         )
                                                 )              C/A No. 6:19-cv-882-TMC
                         Plaintiff,              )
                                                 )
                                 v.              )
                                                 )                      ORDER
Target Corporation, Hybrid                       )
Promotions, LLC, and Does                        )
1 through 10,                                    )
                                                 )
                         Defendants.             )
.                                                )
Delta Apparel, Inc.,                             )
                                                 )
                  Movant.                        )
_________________________________                )

          This matter is before the court on a motion to quash a subpoena filed by Movant Delta

Apparel, Inc. (“Delta Apparel”). (ECF No. 1). Alternatively, Delta Apparel seeks to have the

subpoena modified and limited in time and scope. Id. Plaintiff Pak’s Trading Europe BV (“Pak’s

Trading”) filed a response opposing the motion (ECF No. 7), and Delta Apparel filed a reply (ECF

No. 8).

          The motion to quash relates to a subpoena issued by the United States District Court for the

Central District of California and served on non-party Delta Apparel in connection with a

copyright and trademark infringement action that Pak’s Trading filed against several entities in the

United States District Court for the Central District of California, Pak’s Trading Europe B.V. v.

Target Corp., Hybrid Promotions, LLC, and Does 1-10, No. 8:18-cv-536-DOC-DFM (C.D. Cal.)

(the “Underlying Litigation”).          The Subpoena seeks the production of documents and the

designation of a witness for a deposition. (ECF No. 1-1).

          Delta Apparel properly filed its motion to quash in this court, which, as required by Federal

Rule of Civil Procedure 45(d)(3), is the court in the district where compliance with the subpoena is

required. Fed. R. Civ. P. 45(d)(3). However, Rule 45(f) provides that, “[w]hen the court where
      6:19-cv-00882-TMC           Date Filed 03/22/19        Entry Number 14          Page 2 of 3


compliance is required did not issue the subpoena, it may transfer a motion under this rule to the

issuing court if the person subject to the subpoena consents or if the court finds exceptional

circumstances.” Fed. R. Civ. P. 45(f). “Rule 45(f) does not require that a motion to transfer be

filed, and the Court may sua sponte order transfer where appropriate.” Orix USA Corp. v.

Armentrout, No. 3:16-mc-63-N-BN, 2016 WL 3926507, at *2 (N.D. Tex. July 21, 2016).                    The

Advisory Committee Notes provide the following guidance as to when transfer of a

subpoena-related motion is appropriate:

       The prime concern should be avoiding burdens on local nonparties subject to
       subpoenas, and it should not be assumed that the issuing court is in a superior
       position to resolve subpoena-related motions. In some circumstances, however,
       transfer may be warranted in order to avoid disrupting the issuing court’s
       management of the underlying litigation, as when the court has already ruled on
       issues presented by the motion or the same issues are likely to rise in discovery in
       many districts. Transfer is appropriate only if such interests outweigh the interests
       of the nonparty served with the subpoena in obtaining local resolution of the
       motion.
Fed. R. Civ. P. 45(f) advisory committee notes. After reviewing the parties’ filings, the court finds

that sua sponte transfer of the motion to quash to the Central District of California is appropriate in

this case under Rule 45(f) based upon exceptional circumstances.

        In its motion to quash, Delta Apparel argues that the subpoena fails to allow a reasonable

time to respond, requires disclosure of privileged material, and imposes an undue burden on Delta

Apparel. (ECF No. 1 at 2). Delta Apparel also contends that Pak’s Trading is attempting to use

this subpoena as a way to gain information for a potential action against Delta Apparel and/or

other entities, id. at 5, and that this information is readily available from the named defendants in

the Underlying Litigation. (ECF No. 8 at 6). Delta Apparel’s grounds for quashing the subpoena

turn on the relative importance and relevance of the requested documents to the underlying

litigation.1 The California court presumably has more familiarity with the allegations and overall

        1
         Delta notes that Pak’s Trading attempted to name Delta Apparel as a defendant in the
Underlying Litigation, but Delta states that the California court “apparently did not grant Plaintiff’s
request.” (ECF No. 1 at 4). Reviewing the docket in the Underlying Litigation, Pak’s Trading filed a
                                                    2
      6:19-cv-00882-TMC             Date Filed 03/22/19   Entry Number 14       Page 3 of 3


course and scope of discovery in the underlying litigation and is in a much better position to

determine whether the documents are relevant and narrowly tailored in scope and whether the

documents may be readily obtained from the named defendants in the Underlying Litigation. See

Fed. Home Loan Motg. Co. V. Deloite & Touche, LLP, 309 F.R.D. 41, 43 (D.D.C. 2015) (the

relevance assessment weighs in favor of transfer because determining whether information is

relevant requires a “nuanced legal analysis based on a full understanding of the Underlying

Action.”). The court also finds that transfer of the motion to quash is warranted here to avoid

disrupting the issuing court’s management of the Underlying Litigation and because those interests

outweigh whatever interests Delta Apparel may have in resolving the motion to quash in this

district and the relatively minimal burden Delta Apparel may face in litigating the motion to quash

before the Central District of California Court.

                                           III. Conclusion

        Based on the foregoing, pursuant to Federal Rule of Civil Procedure 45(f), the court

TRANSFERS this case and the motion to quash to the Central District of California to be filed in

Pak’s Trading Europe B.V. v. Target Corp., Hybrid Promotions, LLC, and Does 1-10, No.

8:18-cv-536-DOC-DFM (C.D. Cal.). Further, the Clerk of the Court is directed to close this action

after this motion is transferred.

        IT IS SO ORDERED.


                                                             s/Timothy M. Cain
                                                             United States District Judge
March 22, 2019
Anderson, South Carolina




“Notice of Doe Amendment Naming Delta Apparel” on October 3, 2018. Pak’s Trading, No.
8:18-cv-536-DOC-DFM (C.D. Cal.) (ECF No. 34). However, there does not appear to be any ruling
from the court as to this notice.
                                                   3
